Citation Nr: 0919630	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a cyst 
in groin area.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1970.  

The matter of service connection for residuals of a cyst in 
groin area comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in July 2003, a statement of the case was issued 
in October 2003, and a substantive appeal was received in 
October 2003.  The matter of service connection for PTSD 
comes to the Board from a November 2005 rating decision of a 
VA RO.  A notice of disagreement was received in January 
2006, a statement of the case was issued in September 2006, 
and a substantive appeal was received in December 2006.  The 
Veteran testified at a hearing before the Board in March 
2009.  

The January 2006 notice of disagreement was also received 
with regard to service connection for peripheral neuropathy 
of the bilateral lower extremities, but service connection 
for this disability was subsequently granted by rating 
decision in August 2007.  The issue of service connection for 
peripheral neuropathy of the bilateral lower extremities is 
therefore no longer in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the March 2009 Board hearing that he 
developed a cyst in the groin area after service, which he 
believes was related to Agent Orange exposure.  He stated 
that the cyst was removed by Dr. G.S.  Because records of the 
removal may be relevant to the Board's adjudication of the 
claim for service connection for residuals of a cyst in groin 
area, on remand, the RO/AMC should attempt to obtain these 
records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 
2002) contemplates that all evidence will first be reviewed 
at the RO so as not to deprive the claimant of an opportunity 
to prevail with his claim at that level.  See generally 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original 
jurisdiction receives evidence relevant to a claim properly 
before it that is not duplicative of evidence already 
discussed in the statement of the case or a supplemental 
statement of the case, it must prepare a supplemental 
statement of the case reviewing that evidence.  38 C.F.R. 
§ 19.31(b)(1).  Further, when evidence is received prior to 
the transfer of a case to the Board, a supplemental statement 
of the case must be furnished to the veteran, and his or her 
representative, if any, as provided in 38 C.F.R. § 19.31 
unless the additional evidence is duplicative or not relevant 
to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no 
legal authority for a claimant to waive, or the RO to 
suspend, this requirement.  38 C.F.R. § 20.1304(c).

The most recent supplemental statement of the case was issued 
to the Veteran in October 2008.  Since the issuance of the 
supplemental statement of the case and prior to transfer of 
the case to the Board, the Veteran submitted additional 
evidence with regard to the PTSD issue, including October 
2008 and December 2008 letters from Dr. M.H.C.  The Board's 
review of the claims file fails to show any supplemental 
statement of the case issued after receipt of the additional 
evidence.  In other words, the record does not show that the 
RO has reviewed the new evidence and issued a supplemental 
statement of the case as contemplated by regulation.  Under 
the circumstances, this matter must be returned to the RO for 
review of the additional evidence.  



Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all VA and 
non-VA medical providers who have evaluated 
or treated him for his residuals of cyst in 
groin area.  Obtain outstanding VA 
treatment records that have not already 
been associated with the claims file.  Once 
signed releases are received from the 
Veteran, obtain outstanding private 
treatment records, including those from Dr. 
G.S., that have not already been associated 
with the claims file.  

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the Veteran should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




